Case 2:16-cv-06794-AB-JC Document 184 Filed 02/27/19 Page 1 of 3 Page ID #:8591



   1   NANCY G. ROSS (Pro Hac Vice)
        nross@mayerbrown.com
   2   BRIAN D. NETTER (Pro Hac Vice)
        bnetter@mayerbrown.com
   3   LAURA HAMMARGREN (Pro Hac Vice)
        lhammargren@mayerbrown.com
   4   SAMUEL P. MYLER (Pro Hac Vice)
        smyler@mayerbrown.com
   5   MAYER BROWN LLP
       71 South Wacker Drive
   6   Chicago, IL 60606
       Telephone: 312.782.0600
   7   Facsimile: 312.701.7711
   8   DALE J. GIALI (SBN 150382)
        dgiali@mayerbrown.com
   9   MAYER BROWN LLP
       350 South Grand Avenue, 25th Floor
  10   Los Angeles, CA 90071
       Telephone: 213.229.9500
  11   Facsimile: 213.625.0248
  12   Attorneys for Defendants
  13
  14                          UNITED STATES DISTRICT COURT
  15                        CENTRAL DISTRICT OF CALIFORNIA
  16
       CLIFTON W. MARSHALL, et al.,                  Case No. 16-CV-6794 AB (JCx)
  17
                         Plaintiffs,                 JOINT STIPULATION TO EXTEND
  18                                                 TIME TO RESPOND TO MOTION TO
             v.                                      EXCLUDE / DISQUALIFY
  19                                                 DEFENDANTS’ EXPERT MARCIA
       NORTHROP GRUMMAN                              WAGNER AND CONTINUE THE
  20                                                 HEARING DATE
       CORPORATION, et al.
  21                                                 Current Hearing Date: March 29, 2019
                         Defendants.
  22                                                 Opposition Papers Due: March 8, 2019
                                                     Reply Papers Due: March 15, 2019
  23
                                                     Proposed Hearing Date: June 7, 2019
  24
                                                     Judge: Hon. André Birotte Jr.
  25
  26
  27
  28
            JOINT STIPULATION TO EXTEND TIME TO RESPOND TO MOTION TO EXCLUDE / DISQUALIFY DEFENDANTS’ EXPERT
                                                              MARCIA WAGNER AND CONTINUE THE HEARING DATE
                                                                               Case No. 06-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 184 Filed 02/27/19 Page 2 of 3 Page ID #:8592



   1         WHEREAS, on February 1, 2019, Defendants filed a Motion in Limine to
   2   exclude the reports and testimony of Plaintiffs’ expert Steve Pomerantz and the
   3   report and testimony of Plaintiffs’ expert David Witz (“Defendants’ Motion in
   4   Limine”), noticing the motion with a hearing date of March 29, 2019 (Doc. 167).
   5         WHEREAS, on February 5, 2019, Plaintiffs filed a Motion to Exclude /
   6   Disqualify Defendants’ Expert Marcia Wagner (“Plaintiffs’ Expert Motion”),
   7   noticing the motion with a hearing date of March 29, 2019 (Doc. 174).
   8         WHEREAS, on February 8, 2019, the Court issued an order continuing the
   9   hearing date on Defendants’ Motion in Limine to June 7, 2019 and construing
  10   Defendants’ Motion in Limine as evidentiary objections that are related to
  11   Defendants’ Partial Motion for Summary Judgment, which is scheduled for a
  12   hearing on June 7, 2019 (Doc. 179).
  13         WHEREAS, the parties have agreed to continue the hearing date on
  14   Plaintiffs’ Expert Motion to June 7, 2019 to coincide with the hearings on
  15   Defendants’ Motion in Limine and Defendants’ Partial Motion for Summary
  16   Judgment. Pursuant to Local Rules 7-9 through 7-11, Defendants will serve and
  17   file their brief in opposition to Plaintiffs’ Motion on or before May 17, 2019 (21
  18   days before the June 7, 2019 hearing) and Plaintiffs will serve and file any reply in
  19   support of Plaintiffs’ Motion on or before May 24, 2019 (14 days before the June
  20   7, 2019 hearing).
  21         IT IS THEREFORE STIPULATED AND AGREED by the parties, through
  22   their respective counsel of record and subject to the Court’s approval, that the
  23   hearing on Plaintiffs’ Motion be continued to June 7, 2019.
  24         The parties submit a proposed order herewith.
  25
  26
  27
  28                                             1
               JOINT STIPULATION TO EXTEND TIME TO RESPOND MOTION TO EXCLUDE / DISQUALIFY
                        DEFENDANTS’ EXPERT MARCIA WAGNER AND CONTINUE THE HEARING DATE
                                                                  Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 184 Filed 02/27/19 Page 3 of 3 Page ID #:8593



   1   Dated: February 27, 2019 Respectfully submitted,
   2                                       By: /s/ Laura Hammargren
                                           Nancy G. Ross (Pro Hac Vice)
   3                                       Brian D. Netter (Pro Hac Vice)
                                           Laura Hammargren (Pro Hac Vice)
   4                                       Samuel P. Myler (Pro Hac Vice)
                                           Dale J. Giali (SBN 150382)
   5                                       MAYER BROWN LLP
   6                                       Attorneys for Defendants
   7
   8                                       By: /s/ Kurt C. Struckhoff (with consent)
                                           Kurt C. Struckhoff (Pro Hac Vice)
   9                                       SCHLICHTER, BOGARD & DENTON
                                           Lead Counsel for Plaintiffs
  10
  11                                       William A. White (SBN 121681)
                                           HILL, FARRER & BURRILL LLP
  12                                       Local Counsel for Plaintiffs
  13
  14
  15
                                         ATTESTATION
  16
          I, Laura Hammargren, am the ECF user whose User ID and Password are being
  17
       used to file this Stipulation. Pursuant to Civil L.R. 5-4.3.4 regarding signatures, I
  18
       hereby attest that the other signatories listed have concurred in this filing.
  19
  20                                     /s/ Laura Hammargren
                                         Laura Hammargren
  21
  22
  23
  24
  25
  26
  27
  28                                              2
                JOINT STIPULATION TO EXTEND TIME TO RESPOND MOTION TO EXCLUDE / DISQUALIFY
                         DEFENDANTS’ EXPERT MARCIA WAGNER AND CONTINUE THE HEARING DATE
                                                                   Case No. 16-CV-6794 AB (JCx)
